
	
		I
		111th CONGRESS
		2d Session
		H. R. 4679
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2010
			Mrs. Christensen
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to assist in
		  the recovery and development of the Virgin Islands by providing for a reduction
		  in the tax imposed on distributions from certain retirement plans’ assets which
		  are invested for at least 30 years, subject to defined withdrawals, under a
		  Virgin Islands investment program.
	
	
		1.Short titleThis Act may be cited as the
			 Virgin Islands Improvement Act of
			 2010.
		2.Tax-free
			 distributions from certain retirement plan assets invested under a virgin
			 islands investment program
			(a)In
			 generalPart I of subchapter D of chapter 1 of the Internal
			 Revenue Code of 1986 (relating to pension, profit-sharing, stock bonus plans,
			 etc.) is amended by adding at the end the following new section:
				
					409B.Treatment of
				distributions from certain retirement plan assets invested under a virgin
				islands investment program
						(a)In
				generalIf an individual
				under the age of 61 makes a one-time designation of an amount of qualified
				retirement savings as being under investment by the Virgin Islands Investment
				Program for at least 30 years, then, as of the close of the 10th year, such
				amount (and any earnings properly allocable to such amount) shall be treated
				for purposes of this title—
							(1)as a designated
				Roth account in the case of qualified retirement savings described in
				subsection (b)(1), or
							(2)as a Roth IRA in
				the case of qualified retirement savings described in subsection (b)(2). No
				amount shall be includible in gross income by reason of the change in treatment
				under the preceding sentence.
							(b)Qualified
				retirement savingsFor purposes of this section, the term
				qualified retirement savings means—
							(1)amounts
				attributable to elective deferrals under an applicable retirement plan,
				and
							(2)amounts held in an
				individual retirement plan which is not a Roth IRA.
							(c)Virgin islands
				investment programFor purposes of this section—
							(1)In
				generalThe term Virgin Islands Investment Program
				means a program of the Virgin Islands which meets the requirements of
				paragraphs (2), (3), (4), and (5).
							(2)Maximum amount
				accepted for managementA program meets the requirements of this
				paragraph if the amount accepted for management under the program does not
				exceed $50,000,000,000.
							(3)Fees and
				taxesA program meets the requirements of this paragraph
				if—
								(A)the fees charged
				by investment managers under the program do not exceed the fees customarily
				imposed by investment managers for managing like qualified retirement savings
				outside the Virgin Islands Investment Program,
								(B)the program
				imposes an annual tax (in addition to the fees permitted under subparagraph
				(A)) equal to—
									(i)1.5 percent of the amount designated for
				management under the program for the first 10 years of the account, and
									(ii)1
				percent of the amount designated for management under the program for the
				remainder of the life of the account without regard to account balance,
				and
									(C)the 1 percent tax
				is imposed notwithstanding the Roth designation.
								(4)Investment
				managerA program meets the requirements of this paragraph if the
				investment managers under the program are chosen by the Governor of the Virgin
				Islands.
							(5)Separate
				accountingA program meets the requirements of this paragraph if
				the program—
								(A)establishes
				separate accounts for each type of qualified retirement savings held for the
				benefit of each individual and any earnings properly allocable to such assets,
				and
								(B)maintains separate
				recordkeeping with respect to each account.
								(d)Use of
				1 percent annual tax
							(1)Revenues to the
				virgin islands during first 20 years
								(A)In
				generalRevenues from the tax referred to in subsection (c)(3)(B)
				shall be collected, held, and distributed for the benefit of the Virgin Islands
				in a manner similar to section 7652(b) (relating to rum excise tax).
								(B)Distributions to
				virgin islandsFunds and accrued interest described in subsection
				(d)(1)(A) may be paid from escrow to the Virgin Islands for expenditure only
				if—
									(i)the expenditure is
				pursuant to a qualified infrastructure development plan, and
									(ii)the expenditure
				is approved by the Secretary of the Interior as being pursuant to such
				plan.
									(C)Qualified
				infrastructure development planFor purposes of this paragraph,
				the term qualified infrastructure development plan means a plan
				for improving and enhancing the infrastructure of the Virgin Islands which
				is—
									(i)developed and
				approved by the committee described in subparagraph (D), and
									(ii)approved by the
				Governor of the Virgin Islands.
									(D)CommitteeThe
				committee described in this subparagraph is a committee—
									(i)comprised of 5
				members, each serving a term of either three or five years—
										(I)2 of whom are
				appointed by the Governor of the Virgin Islands, one for a 3-year and one for a
				5-year term,
										(II)2 of whom are
				appointed by the Virgin Islands legislature, one for a 3-year and one for a
				5-year term, and
										(III)1 of whom is
				appointed by the Secretary of the Interior for a 5-year term, and
										(ii)with respect to
				which a vacancy is filled in the manner in which the original appointment was
				made.
									(2)Revenues to the
				united states and the virgin islands
								(A)During first 20
				yearsRevenues from the fee
				referred to in subsection (c)(3)(B) imposed on designated assets after the
				first 10 years under management by the Virgin Islands Investment Program shall
				be collected by the United States Treasury in a manner similar to section 7652,
				upon which—
									(i)1/3
				of the proceeds shall be distributed to the Virgin Islands for the first 10
				years of management, and
									(ii)half of the
				proceeds shall be distributed to the Virgin Islands for the next 10 years of
				management.
									(B)After the first
				20 yearsBeginning in the 21st year, the entire 1 percent tax
				collected shall be retained by the United States Treasury.
								(C)Minimum holding
				periodNo withdrawals may be made by an investor from the account
				during the minimum holding period of ten years. Should the investor choose to
				withdraw money from the account during the minimum holding period, the investor
				would forfeit the tax advantages of the Fund; any funds withdrawn would be
				included in gross income and subject to Federal income tax, minus payments of
				the 1 percent tax.
								(3)Early
				withdrawalShould an investor withdraw the entire balance of the
				funds after the 10-year minimum holding period but before the end of the 30
				years, his account will be liable for the entire 1 percent tax for each of the
				remaining years.
							(e)Other
				definitionsFor purposes of this section—
							(1)Elective
				deferrals; applicable retirement planThe terms elective
				deferrals and applicable retirement plan have the
				respective meanings given such terms by section 402A.
							(2)Virgin
				islandsThe term Virgin Islands means the United
				States Virgin Islands.
							(3)Secretary of the
				interiorThe term Secretary of the Interior means
				the Secretary of the Interior or his
				designee.
							.
			(b)Clerical
			 amendmentThe table of sections for such part I is amended by
			 adding at the end the following new item:
				
					
						Sec. 409B. Treatment of distributions from
				certain retirement plan assets invested under a Virgin Islands investment
				program.
					
					.
			(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			
